PER CURIAM.
We affirm the trial court’s order denying the defendant’s motion for mitigation of sentence. See Price v. State, 598 So.2d 215 (Fla. 5th DCA 1992). However, the case must be reversed in part and remanded for resen-tencing.
As correctly pointed out by the State, a miscalculation occurred as to the defendant’s credit time while in the Monroe County jail. Accordingly, the ease is remanded for correction of the time served to add an additional forty days credit.
*1047Affirmed in part; reversed in part and remanded for resentencing.